State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 3, 2015                    519953
________________________________

In the Matter of JUSTYCE HH.,
   a Neglected Child.

CLINTON COUNTY DEPARTMENT OF
   SOCIAL SERVICES,                          MEMORANDUM AND ORDER
                    Respondent;

ANDREW II.,
                    Appellant.
________________________________


Calendar Date:    October 22, 2015

Before:    Peters, P.J., Garry, Rose and Clark, JJ.

                              __________


     Michelle I. Rosien, Philmont, for appellant.

      Ethan D. Bonner, Clinton County Department of Social
Services, Plattsburgh (Ethan D. Bonner of counsel), for
respondent.

     Kathleen R. Insley, Plattsburgh, attorney for the child.

                              __________


Rose, J.

      Appeals (1) from an order of the Family Court of Clinton
County (Lawliss, J.), entered September 8, 2014, which granted
petitioner's application, in a proceeding pursuant to Family Ct
Act articles 10 and 10-A, to continue placement of respondent's
child and modify respondent's visitation rights, and (2) from an
order of protection issued thereon.

      As a result of respondent's conviction on drug-related
charges and his subsequent incarceration, his daughter (born in
                              -2-                  519953

2009) was removed from his care. The child was then adjudicated
to be neglected and placed with foster parents, with whom she has
resided since January 2014. Following a permanency hearing,
Family Court issued a permanency hearing order in September 2014
that, among other things, continued the placement of the child
and modified respondent's visitation rights. The court also
issued an order of protection against respondent. He now appeals
from both orders.

      As respondent acknowledges, the order of protection expired
by its own terms on March 3, 2015 and is now moot (see e.g.
Matter of Dezerea G. [Lisa G.], 97 AD3d 933, 935 [2012]). To the
extent that the September 2014 permanency hearing order limited
respondent's visitation and contact with the child, it has also
been rendered moot by a subsequent permanency hearing order
entered March 16, 2015, which, among other things, significantly
modified the visitation provisions in the September 2014 order
that respondent challenges on this appeal (see e.g. Matter of
Ariel FF., 63 AD3d 1202, 1203 [2009]). We have examined
respondent's remaining contention regarding the propriety of the
removal of restrictions on the foster father's care of the child
in the September 2014 order and find it to be meritless.

     Peters, P.J., Garry and Clark, JJ., concur.


      ORDERED that the order entered September 8, 2014 is
affirmed, without costs.

      ORDERED that the appeal from the order of protection is
dismissed, as moot, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court